Title: General Orders, 27 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Wednesday Octr 27th [1779]
          Parole Perkioming—  C. Signs Otsago. Norwalk.
        
        The General Court Martial whereof Col. Starr is President is dissolved, and another ordered to sit tomorrow morning nine ô clock at the same place to try such persons as shall come before them—Colonel Chambers will preside. The Maryland & Pennsylvania lines & the Garrison each give a Lieutenant Colonel or Major and three Captains for members.
      